Case: 10-30103 Document: 00511415711 Page: 1 Date Filed: 03/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 17, 2011

                                     No. 10-30103                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



LAWRENCE W. FITZGERALD, JR.

                                                   Plaintiff-Appellant
v.

MERCK AND COMPANY, INCORPORATED

                                                   Defendant-Appellee




                    Appeal from the United States District Court
                        for the Eastern District of Louisiana
                                   (05-CV-6618)


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       This is Lawrence W. Fitzgerald, Jr.’s second appeal to this court. In his
first appeal, this court denied his motion for leave to proceed in forma pauperis
on appeal and dismissed his appeal as frivolous. At that point, the district court
had denied his motion to proceed IFP in the district court and stated that his
case was closed.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30103 Document: 00511415711 Page: 2 Date Filed: 03/17/2011



                                  No. 10-30103

       This appeal is arguably from the district court’s denial of Fitzgerald’s
motion to file an amended complaint in the district court and of his subsequent
motion to amend/ correct the judgment. In its order on the motion to amend the
district court reiterated that there was no open case in which the amendment
can be filed. Accordingly, nothing has happened in the interim since the last
appeal to merit a different result in this appeal.
      In addition, Fitzgerald has filed a motion seeking a limited remand to the
district court (1) to have all filing fees either applied to a new claim against
Merck or returned to him, and (2) to have the Special Administrator appointed
to review his medical records and appoint him as a party to the current Vioxx
Settlement case in process. The motion also requests that this court place this
case on Tolled Status pending action by the district court on the limited remand.
Fitzgerald cites no legal authority to support his right to such relief and we can
discern none.
      Accordingly, we affirm the judgment of the district court and deny
Fitzgerald’s motions.
AFFIRMED; MOTION DENIED.




                                        2